Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 1 of 9 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff,             )
                                                      )
                v.                                    )       Cause No. 1:19-cv-04057
                                                      )
$30,500.00 UNITED STATES CURRENCY,                    )
                                                      )
                               Defendant.             )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                  NATURE OF THE ACTION

       1.       This is a civil action to forfeit property pursuant to 21 U.S.C. § 881(a)(6) because

the Defendant Currency is money furnished or intended to be furnished in exchange for a

controlled substance, the proceeds traceable to such an exchange, or otherwise used or intended

to be used to facilitate a violation of the Controlled Substances Act.

                          PARTIES, JURISDICTION, AND VENUE

       2.       The defendant property is Thirty Thousand Five Hundred Dollars in United States

Currency (“$30,500.00” or “Defendant Currency”) seized by the United States Department of

Homeland Security, Homeland Security Investigations (“DHS-HSI” or “HSI”), on August 24,

2018, as a result of a consent search.

       3.       The Defendant Currency has been assigned Asset Identification Number 18-CBP-

000497.     It has been transferred to the United States Department of Homeland Security,



                                                  1
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 2 of 9 PageID #: 2



Customs and Border Protection (“DHS-CBP”).

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1345 (district courts

have original jurisdiction of all civil actions commenced by the United States) and §1355

(district courts have original jurisdiction of any action for forfeiture, and action can be brought in

a district in which any of the acts giving rise to the forfeiture occurred).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b) (forfeiture action can be brought in a district in which any of the acts giving rise to the

forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in the

government’s possession).

       6.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b) in that the forfeiture accrued in the Southern District of Indiana.

                                               FACTS

       7.      DHS-HSI oversees a program at the Indianapolis International Airport in which it

receives information on the travel bookings of domestic passengers who exhibit unusual booking

activity involving cities that are known sources for unlawful controlled substances. HSI agents

then check the backgrounds of these passengers to see if they may be acting as a drug courier or

involved in transporting controlled substance proceeds.

       8.      On August 24, 2018, Ms. Asia Malone was present at the Indianapolis

International Airport with a ticket to Los Angeles. Malone had purchased the ticket within days

of her flight and then rebooked it multiple times that same day. Malone had also traveled from

Indianapolis to Los Angeles previously on short trips, lasting only for a couple of days. HSI’s

criminal records check showed that Malone, in May 2017, had been convicted of welfare fraud, a



                                                   2
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 3 of 9 PageID #: 3



Class A misdemeanor. See State of Indiana v. Asia Malone, Cause No. 49G02-1503-FC-009298

(Marion Superior Court). Malone’s plea agreement resulted in charges of class C felony

forgery, class D felony theft, and class D felony perjury being dismissed.

       9.      HSI worked with an officer of the Indianapolis Metropolitan Police Department

(“IMPD”) to have a state law enforcement canine inspect Malone’s two checked suitcases in a

secure part of the airport. The canine is trained and certified in the detection, by odor, of

cocaine, heroin, methamphetamine, MDMA, and marijuana. The examination resulted in the

canine’s positive alerts to the odor of a controlled substance on both checked suitcases.

       10.     HSI agents encountered Malone at her departure gate and asked if they could

speak with her in a seating area away from other passengers. Malone stated that she was flying

to Las Vegas on her way to Los Angeles to attend a friend’s birthday party with her family.

Malone stated that she had to change her departure flight several times because she was running

late after driving back from the Beyoncé concert in Nashville, Tennessee the evening before.

       11.      Malone denied having any illegal narcotics or firearms in her carry-on bags but

stated that she was carrying a large amount of currency. Malone granted verbal permission for

the agents to search her carry-on shoulder bag to look at the currency.

       12.     Inside Malone’s carry-on bag, agents found several Chase Bank and Regions

Bank envelopes, which contained what appeared to be mostly older bills, not the fresh bills

typically issued by banks. Although two stacks of currency were bank-banded, three stacks of

currency were rubber-banded.




                                                 3
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 4 of 9 PageID #: 4




       13.     When asked about the amount of currency in her possession, Malone stated that

she had twenty thousand dollars. Malone stated that she withdrew the currency from her

Regions Bank account the Monday before the Beyoncé concert. Malone was asked if she had

any withdrawal slips or information on her cell phone to show that the currency came from her

bank account; Malone stated that she did not.

       14.     An agent asked Malone if she had any credit or debit cards in her purse. Malone

stated that she did not. Malone then granted permission for the agent to look inside her wallet.

The agent saw a Regions Bank debit card with “Valued Customer” listed on the name line.

Malone stated that this card was her debit card but was unable to explain why it did not list her

actual name, although she claimed that she provides her PIN number when using the card.

       15.     Malone reiterated that she was flying to California to attend her cousin’s birthday

party, which differed from her initial statement that she was flying to California for a friend’s

birthday party. An agent asked Malone if she had any text messages on her cell phone about the

birthday party in California. Malone looked through her phone and showed the agent two

messages that did not mention a birthday party.

       16.     Malone was asked by the HSI agent if she was currently working. Malone stated

that she works at a family restaurant called “AM Wings” and that her mother, Deneice Anderson,


                                                  4
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 5 of 9 PageID #: 5



is its owner. Malone stated that she makes $20 per hour working at AM Wings and that she

makes about $80,000 per year.

       17.     The HSI agent asked Malone when she last traveled to Los Angeles. Malone

stated that she last flew there in July and denied having traveled there previously during August.

Malone’s statement was contradicted by information from the airline, which had advised HSI

that Malone last flew from Indianapolis to Los Angeles on August 11, 2018 before returning to

Indianapolis on August 13, 2018.

       18.     The HSI agent seized the Defendant Currency found in Malone’s carry-on bag,

believing it was the proceeds of a controlled substance or money laundering offense. Malone

stated that the amount of currency in her possession was $35,000, which differed from the

amount in her initial statement. Malone stated that her mother, Deneice Anderson, gave her

$45,000 at the beginning of July and that the $35,000 in her shoulder bag was left over from that.

       19.     The Defendant Currency was placed in an evidence bag, and allowed to be

inspected by the drug detection canine. The canine gave a positive alert to the odor of a

controlled substance on the evidence bag containing the Defendant Currency.

       20.     The Defendant Currency was counted and found to be $30,500.00 in the

following denominations: 86 (eighty-six) $50 bills and 262 (two hundred sixty-two) $100 bills.

       21.     DHS-HSI conducted background research on Malone’s claimed source of

employment income, AM Wings. Indiana Secretary of State records showed that AM Wings

LLC was formed on July 29, 2016 and listed its principal office address as 3007 N. Sherman

Drive in Indianapolis. On August 25, 2018, the lead HSI agent drove to 3007 N. Sherman Drive

to see if AM Wings was still in operation. The business was found to be permanently closed.

Signs on the front window and door stated that a business named “PG Jones” would be opening



                                                5
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 6 of 9 PageID #: 6



at the site on September 4, 2018.

       22.      On October 1, 2018, the lead HSI agent and a task force officer met with and

interviewed Deneice Anderson at the Indianapolis address which Malone had told them was

Malone’s address. Anderson stated that Malone did not live there, and Malone was not present.

Anderson stated that she is Malone’s aunt and not her mother. Anderson stated that her

business, AM Wings, closed in June 2018 and that she was currently working at Wal-Mart.

Anderson was asked about her knowledge that money was seized from Malone. Anderson

stated that Malone was going to California to buy supplies for Malone’s eyelash business.

Anderson stated that she gave Malone $10,000, saved from AM Wings, as an investment in

Malone’s eyelash business. The HSI agent told Anderson about Malone’s statement at the

airport that Anderson had given Malone $45,000 in July. Anderson stated that Malone was

lying and that she did not give Malone $45,000. Anderson stated that Malone does not have a

bank account.

       23.      Indiana Department of Workforce Development records for Malone and

Anderson show the following regarding their employment histories. For the year spanning

the fourth quarter of 2017 through the third quarter of 2018, Malone’s employment wages from

all sources totaled $10,345.96. For the same period, Anderson’s employment wages from all

sources totaled $15,096.39.

                    ADMINISTRATIVE FORFEITURE PROCEEDINGS

       24.      DHS-CBP mailed timely notices of seizure to Malone and Anderson, notifying

them of the agency’s intent to pursue administrative forfeiture of the Defendant Currency. The

notice gave each potential claimant the options to file a petition for administrative

reconsideration, submit an offer in compromise, abandon the property, or file a claim requesting



                                                 6
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 7 of 9 PageID #: 7



referral for court proceedings.

       25.     On November 26, 2018, DHS-CBP received a timely claim from Malone

claiming $20,000.00 and requesting referral for court proceedings. On that same day, DHS-

CBP received a timely claim from Anderson claiming $10,500.00 and requesting referral for

court proceedings.

       26.     No other claims or petitions were received for the Defendant Currency. After the

time for filing claims and petitions administratively expired, DHS-CBP referred the matter to the

United States Attorney to initiate a judicial forfeiture action. The District Court granted three

extensions of time, to and including May 28, 2019, for the United States to complete its

investigation and file this Complaint.

                        PERTINENT STATUTES AND REGULATIONS

       27.     Under 21 U.S.C. § 841(a)(1), it is unlawful for any person to manufacture,

distribute, or dispense – or possess with intent to manufacture, distribute, or dispense – a

controlled substance.

       28.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States and no property right shall exist in them.

       29.     The United States, to meet its burden under 21 U.S.C. § 881(a)(6), does not need

to connect the Defendant Currency to a specific drug transaction, but may meet its burden by

circumstantial evidence showing a connection to drug trafficking generally.      United States v.

Funds in the Amount of $100,120, 901 F.3d 758, 768 (7th Cir. 2018). A trained drug detection



                                                    7
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 8 of 9 PageID #: 8



canine’s positive alert is probative evidence that currency was recently in contact with controlled

substances. United States v. Funds in the Amount of $30,670, 403 F.3d 448, 461 (7th Cir. 2005)

(“An alert to currency in most circumstances would indicate that the currency is not innocently

tainted, but instead tainted through contact or close proximity to illegal narcotics.”).

                                      CLAIM FOR RELIEF

       30.     Based on the allegations above, the Defendant Currency is “moneys . . . furnished

or intended to be furnished by any person in exchange for a controlled substance,” and/or

“proceeds traceable to such an exchange,” and/or “moneys . . . used or intended to be used to

facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 801 et seq.],” and is

therefore subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for

arrest of the Defendant Currency pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the defendant property forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.

                                                       Respectfully submitted,

                                                       JOSH J. MINKLER
                                                       United States Attorney

                                               By:     s/ Eric P.Babbs
                                                       Eric P. Babbs
                                                       Special Assistant United States Attorney
                                                       Office of the United States Attorney
                                                       10 W. Market St., Suite 2100
                                                       Indianapolis, Indiana 46204-3048
                                                       Telephone: (317) 226-6333
                                                       Fax: (317) 226-5027



                                                  8
Case 1:19-cv-04057-JPH-DML Document 1 Filed 09/27/19 Page 9 of 9 PageID #: 9
                Case 1:19-cv-04057-JPH-DML Document 1-1 Filed 09/27/19 Page 1 of 2 PageID #: 10
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $30,500.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA                                                                          Timothy J. Burns, Esq.
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/27/2019                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 1:19-cv-04057-JPH-DML Document 1-1 Filed 09/27/19 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-04057-JPH-DML Document 1-2 Filed 09/27/19 Page 1 of 2 PageID #: 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
               v.                                     )      Cause No. 1:19-cv-04057
                                                      )
$30,500.00 UNITED STATES CURRENCY,                    )
                                                      )
                              Defendant.              )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 27th

day of September, 2019, by Josh J. Minkler, United States Attorney for the Southern District of

Indiana, against thirty thousand and five hundred dollars in United States Currency

(“$30,500.00”), defendant herein, for reasons and causes set forth in the Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

currency into the possession of the United States of America, to be detained in the possession of

the United States or its designee until further order of this Court, and you will make return

thereon not later than ten (10) days after execution of process.

Dated: _____________

                                                             _______________________
                                                             Laura A. Briggs, Clerk
                                                             United States District Court
                                                             Southern District of Indiana
Case 1:19-cv-04057-JPH-DML Document 1-2 Filed 09/27/19 Page 2 of 2 PageID #: 13



                  Arrest Warrant to be issued by the Clerk pursuant to
                     Rule G(3)(b)(i) of the Supplemental Rules for
               Admiralty or Maritime Claims and Asset Forfeiture Actions,
                      for property in custody of the United States.




                                           2
